Citation Nr: 1040404	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 
percent disabling for service-connected mechanical lower back 
pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1996 to October 
2003, and was awarded an Armed Forces Expeditionary Medal and a 
Kuwait Liberation Medal for her service in the Persian Gulf War.  
The evidence of record also indicates that the Veteran is 
currently serving on active duty in Iraq for an unverified 
period.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA), St. Louis, Missouri, Regional Office (RO), which 
granted service connection for a mechanical lower back pain 
disability, and assigned a 10 percent evaluation.  The Veteran 
disagreed with her evaluation and subsequently perfected an 
appeal. 

During the pendency of the appeal, the Veteran relocated to the 
Montgomery, Alabama, area.  Thus, her appeal was transferred to 
the Montgomery RO.     

In May 2009, the Board remanded the increased rating claim to the 
AMC/RO for additional development, including initial 
consideration by the agency of original jurisdiction (AOJ) of new 
evidence not previously considered.  That development was 
completed and the case was returned to the Board for appellate 
review.  As will be discussed herein, the Board finds that the 
AOJ substantially complied with the May 2009 remand order and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's service-
connected mechanical lower back pain disability was manifested by 
no more than full range of motion with objective evidence of pain 
on flexion and extension of the lumbar spine, and MRI evidence 
shows degenerative disc disease of the lumbar spine.  There is no 
evidence that the low back disability is manifested by forward 
flexion of the thoracolumbar spine to 60 degrees or less, 
combined range of motion of the thoracolumbar spine of 120 
degrees or less, favorable or unfavorable ankylosis of the 
thoracolumbar spine, unfavorable ankylosis of the entire spine, 
objective neurologic abnormalities, or caused incapacitating 
episodes having a total duration of at least 2 weeks during the 
past 12 months.

2.  The competent medical evidence does not show that the 
Veteran's service-connected mechanical lower back pain disability 
is so exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.  Further, 
evidence of unemployability is not raised by the record.     


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
disabling for mechanical lower back pain is not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased evaluation claim arises from her 
disagreement with the assignment of a 10 percent initial 
evaluation for her mechanical lower back pain disability 
following the grant of service connection, effective November 1, 
2003.  Courts have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, no further notice is needed under 
VCAA for the mechanical lower back pain initial increased 
evaluation claim, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 Vet. 
App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, post-service private treatment records, and 
statements submitted by or on behalf of the Veteran.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the Veteran underwent 
a Compensation and Pension (C&P) examination dated June 2004 
regarding her low back disability.  The examiner reviewed the 
history of the disorder, noted all relevant current complaints, 
and conducted examination which provided all physical findings 
which are relevant under the applicable diagnostic code.  The 
examination is fully adequate for rating purposes.

In a September 2010 "Appellant's Post-Remand Brief," the 
Veteran's representative argues that the claim should be remanded 
for a VA examination because the AMC "determined that a VA 
spinal examination was required," and "the AOJ failed to 
schedule or conduct the required VA examination."  It is noted 
that the Veteran was scheduled to undergo a second VA examination 
in July 2008.  However, she failed to report for this 
examination, and in a September 2008 "Report of Contact" (VA 
Form 119), she explained that she was unable to make this 
examination because she was on active duty for training (ACDUTRA) 
out-of-state, and would return at "the end of October or 
November 1, 2008."  The Veteran also requested that she be 
rescheduled for a VA examination after her return from ACDUTRA.  
The RO rescheduled the second VA examination for November 12, 
2008; however, the Veteran again failed to report for this 
examination.  The Veteran was scheduled for another VA 
examination in June 2010.  However, she failed to report for this 
examination, and in an August 2010 "Report of General 
Information" (VA Form 21-0820), she explained that she did not 
report for this examination because she was on active duty in 
Iraq, and would not return "until May or June of 2011."  The 
Court has held that "[t]he duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record; however, when the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant or death of an 
immediate family member.  Inasmuch as the Veteran has undergone a 
VA examination in connection with this claim in June 2004, the 
claim must be decided based upon the results of this examination.  
Further, since the Veteran is currently serving on active duty in 
Iraq, a remand for a VA examination will be futile in this case 
as the Veteran will be deployed until May or June of 2011.  

Neither the Veteran nor her representative has indicated that 
there is any additional relevant evidence from any source.  As 
noted, in May 2009, the Board remanded the increased rating claim 
to the AMC/RO for additional development, including initial 
consideration by the AOJ of new evidence not previously 
considered.  In a July 2010 SSOC, the AOJ denied the Veteran's 
increased rating claim based the evidence of record including the 
new evidence not previously considered.  As the AOJ considered 
new evidence of record not previously considered, the Board finds 
that the AOJ substantially complied with the May 2009 remand 
order and no further action is necessary in this regard.  See 
D'Aries, supra.
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased initial rating claim for mechanical lower back pain.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claim would not 
cause any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40.

The Veteran's mechanical lower back disability is evaluated under 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (Lumbosacral or cervical strain).

The General Rating Formula for Diseases and Injuries of the Spine 
applies to Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
..............40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.

IDS should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  IDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months (60 percent); and with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Note 1 provides that for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note 2 provides that if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment. 

Here, the Veteran was granted service connection for her 
mechanical lower back pain, and assigned a 10 percent disabling 
evaluation, effective November 1, 2003, based on the Veteran's 
"subjective complaints of pain with extension and flexion, and 
reported incapacitating flare-ups of pain."  See July 2004 
Rating Decision.

The evidence relevant to the severity of the Veteran's service-
connected mechanical lower back pain disability includes a June 
2004 VA Examination Report, a March 2005 private treatment record 
from Dr. C.M.G., and various private treatment records from Dr. 
B.M.S. dated April 2006 to January 2009.  

The Veteran underwent a VA examination on June 2004 in Kansas 
City, Missouri, regarding her service-connected lower back 
disability.  The Veteran complained of chronic lower back pain, 
and described the pain as "unbearable, sharp, and miserable."  
She reported flare-ups of pain once a year, never missing work 
due to the pain, running ten miles four to five times a week even 
with pain, and denied any periods of incapacitation in the past 
year.  The Veteran also reported that "the pain feels like 
someone hit her in the coccyx with a mallet."  See June 2004 VA 
Examination Report.
 
Upon physical examination, the June 2004 examiner noted steady 
gait, no abnormal curvatures of the spine, and good coordination.  
The examiner indicated that the Veteran was "able to participate 
in range of motion evaluation without fatigue, posting, guarding, 
weakness, or lack of endurance."  Range of motion of the lumbar 
spine was normal with objective evidence of pain on extension and 
flexion (forward flexion of 0 to 90 degrees with pain, extension 
of 0 to 30 degrees with pain, right lateral flexion of 0 to 30 
degrees, left lateral flexion of 0 to 30 degrees, right rotation 
of 0 to 30 degrees, and left rotation of 0 to 30 degrees).  The 
examiner noted that there was no evidence of muscle spasms, 
guarding, or localized tenderness.  The examiner also noted that 
sensory and neurological examinations were normal.  The examiner 
assessed the Veteran with chronic lower back pain, negative spine 
x-ray, and full range of motion.  See June 2004 VA Examination 
Report. 

X-rays taken in June 2004 indicate "vertebral bodies intact with 
no evidence of fracture or significant deviation from normal," 
and "significant anomaly is not evident."  See June 2004 VA 
examination Report.

In a March 2005 Private Treatment Report from Dr. C.M.G., the 
Veteran complained of "back pain more severe on the right than 
the left."  The private physician noted that the Veteran "came 
with an MRI," which revealed "right-sided disc herniation at L5 
and S1," and "smaller central disk bulge at L4-L5."  The MRI 
report is not of record.  The private physician stated that 
"given the [Veteran's] symptoms one certainly could wonder about 
the possibility of lumbar disk herniation."  The private 
physician indicated that the right-sided disc herniation is 
"what is causing her symptoms."  The private physician also 
noted that the Veteran stated "her symptoms are not terribly 
severe and indeed have improved quite a bit," and she declined 
any treatment to include epidural injections or an operation.  
Range of motion tests of the lumbar spine were not conducted.  

Various private treatment records from Dr. B.M.S. dated April 
2006 to January 2009 revealed the Veteran's increased complaints 
of low back pain, MRI evidence of degenerative disc disease of 
the lumbar spine, range of motion of 30 degrees extension and 45 
degrees rotation with no forward flexion noted, normal 
neurological testing, no bowel or bladder dysfunction, and 
treatment with epidural steroid injections.  See April 2006 
Private Treatment Report from Dr. B.M.S.(noting complaints of 
pain radiating down the back to the lower extremities but normal 
neurological and motor examinations, no bowel or bladder 
dysfunction, and extension of 30 degrees and rotation of 45 
degrees); April 2006 Procedure Report, Crestwood Medical Center 
(epidural steroid injection); June 2006 Operative Report, The 
Surgery Center of Huntsville (epidural steroid injection); March 
2007 Operative Report, Huntsville Hospital (epidural steroid 
injection);  November 2007 Procedure Report, Crestwood Medical 
Center (epidural steroid injection); January 2008 Private 
Treatment Report from Dr. B.M.S.(noting no bowel or bladder 
dysfunction); January 2009 Operative Report, Huntsville Hospital 
(epidural steroid injection).  

The claims folder contains no further VA or private treatment 
records regarding the Veteran's lumbar spine disability.

In light of the above evidence, the Board finds that an increased 
initial evaluation in excess of 10 percent disabling for the 
Veteran's service-connected degenerative mechanical lower back 
pain disability is not warranted.  The evidence of record does 
not support a finding of unfavorable or favorable ankylosis of 
the spine, forward flexion of the thoracolumbar spine of 60 
degrees or less, or combined range of motion of the thoracolumbar 
spine of 120 degrees or less, to warrant a 20 percent evaluation 
or greater.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2008); see 
also June 2004 VA Examination Report.  In this regard, based on 
the above medical findings, the Veteran had full range of motion 
of the lumbar spine with objective evidence of pain on flexion 
and extension, and MRI evidence shows degenerative disc disease 
of the lumbar spine.

The Board notes that the evidence of record reveals MRI evidence 
of degenerative disc disease of the lumbar spine.  See April 2006 
Private Treatment Report from Dr. B.M.S.  However, even when 
considering Diagnostic Code 5243 (Intervertebral Disc Syndrome), 
intervertebral disc syndrome based on incapacitating episodes was 
not demonstrated.  The evidence of record does not support a 
finding of incapacitating episodes (bed rest prescribed by a 
physician) having a total duration of at least 2 weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As 
such a higher evaluation under Diagnostic Code 5243 is not 
warranted.  
  
There are also no objective neurological or other manifestations 
related to the service-connected lumbar spine disability that 
require consideration and a separate rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note 1; see also June 2004 
VA Examination Report (noting normal neurological and motor 
examinations), April 2006 Private Treatment Report from Dr. 
B.M.S.(noting complaints of pain radiating down the back to the 
lower extremities but normal neurological and motor examinations, 
and no bowel or bladder dysfunction), January 2008 Private 
Treatment Report from Dr. B.M.S.(noting no bowel or bladder 
dysfunction).  

Further, the evidence does not support a separate or increased 
evaluation for functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the lumbar spine under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, upon range of motion testing and 
repetitive range of motion testing in June 2004, range of motion 
of the lumbar spine was normal with objective evidence of pain on 
extension and flexion (forward flexion of 0 to 90 degrees with 
pain, extension of 0 to 30 degrees with pain, right lateral 
flexion of 0 to 30 degrees, left lateral flexion of 0 to 30 
degrees, right rotation of 0 to 30 degrees, and left rotation of 
0 to 30 degrees).  The examiner indicated that the Veteran was 
"able to participate in range of motion evaluation without 
fatigue, posting, guarding, weakness, or lack of endurance," and 
there was no increased pain or stiffness on repetitive motion 
testing.  See June 2004 VA Examination Report.        

Based on the discussion above, the preponderance of the evidence 
is against the Veteran's increased initial rating claim for 
mechanical lower back pain.  As such, there is not an approximate 
balance of positive and negative evidence regarding the merits of 
the Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
mechanical lower back pain disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.
The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected mechanical 
lower back pain disability with the established criteria found in 
the rating schedule.  As discussed in detail above, the Veteran's 
lower back pain symptomatology is fully addressed by the 
respective rating criteria under which such disability is rated.  
There are no additional symptoms of his disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
even if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Further, the evidence fails 
to show that the disability picture created by the mechanical 
lower back pain is exceptional or unusual.  Consequently, the 
Board concludes that referral of this case for consideration of 
an extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is 



(CONTINUED ON NEXT PAGE)



raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the Veteran 
is unemployable due to service-connected disabilities.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

Entitlement to an increased initial evaluation in excess of 10 
percent disabling for service-connected mechanical lower back 
pain is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


